DETAILED ACTION
This is a response to the Amendment to Application # 16/133,308 filed on February 22, 2022 in which claims 5, 13, and 21 were amended; claims 9, 17, and 24 were cancelled; and claims 25-27 were added.  

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Status of Claims
Claims 5-8, 10-16, 18-23, and 25-27 are pending, which are rejected under 35 U.S.C. §§ 112(a), 112(b), and 103.
	
	Claim Interpretation
Claims 6, 14, and 21 each refer to “a notification that the device is in the second state instead of the first state,” or similar. Under the broadest reasonable interpretation, a notification that a device is in the second state is always a notification that it is in the second state instead of the first state because the notification is that the device is in the second state and not a notification that the device is in a first state.

Claim Rejections - 35 U.S.C. § 112
The following is a quotation of the first paragraph of 35 U.S.C. § 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claims 5-8, 10-16, 18-23, and 25-27 are rejected under 35 U.S.C. § 112(a) as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor at the time the application was filed, had possession of the claimed invention.  

Regarding claims 5, 13, and 21, Applicant has not pointed out where the new or amended claim is supported, nor does there appear to be a written description of the claim limitation “the device type indicating device states of the device” in the application as filed. See Hyatt v. Dudas, 492 F.3d 1365, 1370, n.4 (Fed. Cir. 2007) and MPEP § 2163(II)(A). 
Further, the examiner cannot find such a reference as the specification only mentions both a device type and a device states a small number of times. For instance, Spec. ¶¶ 50, 99 each discuss an association between a device type and a given state, but an association between the two does not require the device type to indicate the device state. Additionally, Spec. ¶ 80, discusses and association between a device type and “state prediction,” which does not require an indication as discussed previously and a state prediction is a prediction and not a state. Further, Spec. ¶ 164 discusses a registry containing both device types and device states. However, as discussed above, this is not the device type indicating a device state, but instead a database that contains both pieces of information. Finally, Spec. ¶ 170 discusses that a user profile may contain both a device type and current states of the device, but again, this is merely a database that contains both pieces of information and not an affirmative “indication” of the state. 
Therefore, claims 5, 13, and 21 fail to comply with 35 U.S.C. § 112(a).

claims 6-8, 10-12, 14-16, 18-20, 22, 23, and 25-27, these claims depend from one of the claims above and, therefore, inherit the rejection of that claim. 

Claim Rejections - 35 U.S.C. § 112
The following is a quotation of 35 U.S.C. § 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 5-8, 10-16, 18-23, and 25-27 are rejected under 35 U.S.C. § 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.

Regarding claims 5, 13, and 21, these claims have been amended to include the limitation “the device type indicating device states of the device.”
It is the examiner’s duty to give claims “their broadest reasonable interpretation consistent with the specification.” See MPEP § 2111, citing Phillips v. AWH Corp., 415 F.3d 1303, 75 USPQ2d 1321 (Fed. Cir. 2005). Further, if the specification is silent to the meaning of claim terminology, “words of the claim must be given their plain meaning.” See MPEP § 2111.01. 
In the present instance, the specification does not provide any detail on this limitation, for the reasons discussed above. Further, the plain and ordinary meaning of a device state is a status of a device such as on, off, activated, deactivated, standby, and/or away. (Spec. ¶ 13). However, a device type is generally understood to refer to a category of device, such as cellular phone or a particular classification of device such as an iOS or Android device. Thus, a person of ordinary skill in the art would not understand a “status” to be a form of “type,” and therefore would not understand how a device type would “indicat[e] device states of the device,” rendering the limitation indefinite. 
associated with each other and without requiring a specific indication.

Regarding claims 6-8, 10-12, 14-16, 18-20, 22, 23, and 25-27, these claims depend from one of the claims above and, therefore, inherit the rejection of that claim. 

Claim Rejections - 35 U.S.C. § 103
The following is a quotation of 35 U.S.C. § 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


This application currently names joint inventors. In considering patentability of the claims, the Examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary. Applicants are advised of the obligation under 37 C.F.R. § 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. § 102(b)(2)(C) for any potential 35 U.S.C. § 102(a)(2) prior art against the later invention.

Claims 5, 6, 8, 10, 11, 13, 14, 16, 18, 19, 21-23, and 25-27 are rejected under 35 U.S.C. § 103 as being unpatentable over Kanemoto, US Publication 2017/0160881 (hereinafter Kanemoto), as cited on the Notice of References Cited dated December 3, 2021, in view of Hill et al., US Patent 10,397,013 (hereinafter Hill).

Regarding claim 5, Kanemoto discloses a method, comprising “the device associated with first account data” (Kanemoto ¶ 117) where the device is associated with a user account. Additionally, Kanemoto discloses “identifying, based at least in part on a degree of similarity between a reference usage pattern of the reference device of reference devices and a usage pattern associated with a device, the reference device for inclusion in a subset of the reference devices” (Kanemoto ¶¶ 94, 113, 135) by using the information activation unit to investigate an application of the reference device and identifying the application ID of that application to be included in the application retention system. The information activation unit uses usage history to measure degrees of similarity between the user and other users. Further, Kanemoto discloses “determining a first number of the subset of the reference devices in a first state at a time; determining a second number of the subset of the reference devices in a second state at the time” (Kanemoto ¶¶ 21, 192) by determining a number applications in each state of A, B, or C and indicating that this may be based on the state at a specific time as part of the learning prediction model. The state of an application on a device is a representative state of the device itself. Finally, Kanemoto discloses “determining, based at least in part on the first number and the second number, a probability value that the device should be in the first state” (Kanemoto ¶ 21) by using the model to determine a probability that the application should be in a specific state.
Kanemoto does not appear to explicitly disclose “identifying a device type associated with a device, … the device type indicating device states of the device; identifying reference devices based at least in part on the reference devices being associated with the device type, the reference devices associated with second account data.”
where the memory includes a database storing a device type, an application state, and changes to the device state, which is associated with a user account in the same memory. Further, Hill discloses “identifying secondary devices based at least in part on the secondary devices being associated with the device type” (Hill col. 39, ll. 46-67) by identifying secondary devices to add to the system. Finally, Hill discloses “the secondary devices associated with second account data” (Hill col. 37, l. 29-col. 38, l.67) by providing an extensive list of secondary devices from a variety of manufacturers all known to have their own user accounts and thus, second user account data.
A person of ordinary skill in the art prior to the effective filing date would have recognized that when Hill was combined with Kanemoto, the secondary devices of Hill would be the reference devices of Kanemoto. Therefore, the combination of Kanemoto and Hill at least teaches and/or suggests the claimed limitations “identifying reference devices based at least in part on the reference devices being associated with the device type, the reference devices associated with second account data,” rendering it obvious.
Kanemoto and Hill are analogous art because they are from the “same field of endeavor,” namely that of device state management. 
Prior to the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art, having the teachings of Kanemoto and Hill before him or her to modify the reference pattern detection of Hill to include the device identification of Hill.
The motivation/rationale for doing so would have been that of applying a known technique to a known device. See KSR Int’l Co. v. Teleflex Inc., 550 US 398, 82 USPQ2d 1385, 1396 (U.S. 2007) and MPEP § 2143(I)(D). Kanemoto teaches the “base device” for determining the states of reference devices. 
	
Regarding claim 13, it merely recites a system for performing the method of claim 5. The system comprises computer hardware and software modules for performing the various functions. The combination of Kanemoto and Hill comprises computer hardware (Kanemoto ¶¶ 54, 80) and software modules for performing the same functions. Thus, claim 13 is rejected using the same rationale set forth in the above rejection for claim 5.

Regarding claims 6 and 14, the combination of Kanemoto and Hill discloses the limitations contained in parent claims 5 and 13 for the reasons discussed above. In addition, the combination of Kanemoto and Hill discloses “receiving an indication that the device is in the second state” (Kanemoto ¶ 209) by acquiring information of the current state of the device. Further, the combination of Kanemoto and Hill discloses “determining that the probability value is at least a threshold probability value” (Kanemoto ¶ 225) by determining that the probability is greater than a threshold value. Finally, the combination of Kanemoto and Hill discloses “generating, based at least in part on the probability value being at least the threshold probability value, notification data associated with a notification that the device is in the second state instead of the first state; and sending the notification data to a personal device associated with the device” (Kanemoto ¶ 228) by selecting and presenting the application to the user, which is a form of notification.

Regarding claims 8 and 16, the combination of Kanemoto and Hill discloses the limitations contained in parent claims 5 and 13 for the reasons discussed above. In addition, the combination of by determining “the feature of a day activation” (i.e., transitioning the device between a first state and a second state) based on a user’s schedule. Finally, the combination of Kanemoto and Hill discloses “generating recommendation data, using the scheduling data, indicating a mode for the device; and sending the recommendation data to a personal device associated with the device” (Kanemoto ¶ 236-237) by generating and transmitting the application list, which includes the feature of a day state information when that is the recommended feature.

Regarding claims 10 and 18, the combination of Kanemoto and Hill discloses the limitations contained in parent claims 5 and 13 for the reasons discussed above. In addition, the combination of Kanemoto and Hill discloses “wherein the device is associated with a user account.” (Kanemoto ¶ 117). Further, the combination of Kanemoto and Hill discloses “the method further comprises identifying the reference devices based at least in part on the reference devices being associated with the user account” (Hill col. 39, ll. 46-67) where the devices are associated with the user account via the Hub device.

Regarding claims 11 and 19, the combination of Kanemoto and Hill discloses the limitations contained in parent claims 5 and 13 for the reasons discussed above. In addition, the combination of Kanemoto and Hill discloses “identifying the reference devices based at least in part on contextual data indicating that the device is associated with a geographic region and the reference devices are associated with the geographic region” (Kanemoto ¶ 108) by using the position data in identifying the user during activation. 

Regarding claim 21, Kanemoto discloses a system comprising “one or more processors; and computer-readable media storing computer-executable instructions” (Kanemoto ¶¶ 54, 80) that, when executed by the one or more processors, cause the one or more processors to perform operations comprising “the device associated with first account data” (Kanemoto ¶ 117) where the device is associated with a user account. Additionally, Kanemoto discloses “identifying, based at least in part on a reference usage pattern of a reference device and a usage pattern associated with a device, the reference device for inclusion in a subset of reference devices” (Kanemoto ¶¶ 94, 113, 135) by using the information activation unit to investigate an application of the reference device and identifying the application ID of that application to be included in the application retention system. The information activation unit uses usage history to measure degrees of similarity between the user and other users. Further, Kanemoto discloses “determining a first number of the subset of the reference devices in a first state at a time; determining a second number of the subset of the reference devices in a second state at the time” (Kanemoto ¶¶ 21, 192) by determining a number applications in each state of A, B, or C and indicating that this may be based on the state at a specific time as part of the learning prediction model. The state of an application on a device is a representative state of the device itself. Finally, Kanemoto discloses “determining, based at least in part on the first number and the second number, that the device should be in the first state” (Kanemoto ¶ 21) by using the model to determine a probability that the application should be in a specific state.
Kanemoto does not appear to explicitly disclose “identifying a device type associated with a device, … the device type indicating device states of the device; identifying reference devices based at least in part on the reference devices being associated with the device type, the reference devices associated with second account data.”
where the memory includes a database storing a device type, an application state, and changes to the device state, which is associated with a user account in the same memory. Further, Hill discloses “identifying secondary devices based at least in part on the secondary devices being associated with the device type” (Hill col. 39, ll. 46-67) by identifying secondary devices to add to the system. Finally, Hill discloses “the secondary devices associated with second account data” (Hill col. 37, l. 29-col. 38, l.67) by providing an extensive list of secondary devices from a variety of manufacturers all known to have their own user accounts and thus, second user account data.
A person of ordinary skill in the art prior to the effective filing date would have recognized that when Hill was combined with Kanemoto, the secondary devices of Hill would be the reference devices of Kanemoto. Therefore, the combination of Kanemoto and Hill at least teaches and/or suggests the claimed limitations “identifying reference devices based at least in part on the reference devices being associated with the device type, the reference devices associated with second account data,” rendering it obvious.
Kanemoto and Hill are analogous art because they are from the “same field of endeavor,” namely that of device state management. 
Prior to the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art, having the teachings of Kanemoto and Hill before him or her to modify the reference pattern detection of Hill to include the device identification of Hill.
The motivation/rationale for doing so would have been that of applying a known technique to a known device. See KSR Int’l Co. v. Teleflex Inc., 550 US 398, 82 USPQ2d 1385, 1396 (U.S. 2007) and MPEP § 2143(I)(D). Kanemoto teaches the “base device” for determining the states of reference devices. 

Regarding claim 22, the combination of Kanemoto and Hill discloses the limitations contained in parent claim 21 for the reasons discussed above. In addition, the combination of Kanemoto and Hill discloses “receiving an indication that the device is in the second state” (Kanemoto ¶ 209) by acquiring information of the current state of the device. Further, the combination of Kanemoto and Hill discloses “generating, based at least in part on determining that the device should be in the first state, notification data indicating the device is in the second state instead of the first state; sending the notification data to a personal device associated with the device” (Kanemoto ¶ 228) by selecting and presenting the application to the user, which is a form of notification.

Regarding claim 23, the combination of Kanemoto and Hill discloses the limitations contained in parent claim 21 for the reasons discussed above. In addition, the combination of Kanemoto and Hill discloses “determining, based at least in part on the reference usage pattern, scheduling data representing a schedule for transitioning the device between the first state and the second state” (Kanemoto ¶ 109) by determining “the feature of a day activation” (i.e., transitioning the device between a first state and a second state) based on a user’s schedule. Finally, the combination of Kanemoto and Hill discloses “generating, based at least in part on the scheduling data, recommendation data for transitioning states of the device using the schedule; and sending the recommendation data to a personal device associated with the device” (Kanemoto ¶ 236-237) by generating and transmitting the application list, which includes the feature of a day state information when that is the recommended feature.

Regarding claim 25, the combination of Kanemoto and Hill discloses the limitations contained in parent claim 5 for the reasons discussed above. In addition, the combination of Kanemoto and Hill discloses “determining a geolocation associated with the device, wherein the subset of the references devices is associated with the geolocation. (Hill col. 20, ll. 20-40).

Regarding claim 26, the combination of Kanemoto and Hill discloses the limitations contained in parent claim 5 for the reasons discussed above. In addition, the combination of Kanemoto and Hill discloses “generating a recommendation to transition the device to the first state based at least in part on the probability value.” (Kanemoto ¶ 10)

Regarding claim 27, the combination of Kanemoto and Hill discloses the limitations contained in parent claim 5 for the reasons discussed above. In addition, the combination of Kanemoto and Hill discloses “generating a similarity score between the reference usage pattern and the usage pattern.” (Kanemoto ¶ 226). Further, the combination of Kanemoto and Hill discloses “determining that the similarity score satisfies a threshold similarity score.” (Kanemoto ¶ 227). Finally, the combination of Kanemoto and Hill discloses “wherein identifying the reference device for inclusion in the subset of the reference devices is based at least in part on the similarity score satisfying the threshold similarity score.” (Kanemoto ¶¶ 226-227).

Claims 7 and 15 are rejected under 35 U.S.C. § 103 as being unpatentable over Kanemoto in view of Hill, as applied to claims 5 and 13, in further view of Wood et al., US Publication 2019/0066672 (hereinafter Wood), as cited on the Notice of References Cited dated December 3, 2021,.

Regarding claims 7 and 15, the combination of Kanemoto and Hill discloses the limitations contained in parent claims 5 and 13 for the reasons discussed above. In addition, the combination of Kanemoto and Hill discloses “wherein the device comprises a first device.” (Kanemoto ¶ 48). Additionally, the combination of Kanemoto and Hill discloses “determining, based at least in part on the probability value, that the first device is operated during the time period” (Kanemoto ¶ 155) by determining, based on a probability graph, what times the first device is in each state.
The combination of Kanemoto and Hill does not appear to explicitly disclose “receiving, from a second device and during a time period including the time, audio data representing a user utterance; determining, based at least in part on the audio data, intent data indicating an intent to operate a target accessory device;” or “identifying the first device as the target accessory device based at least in part on determining that the first device is operated during the time period.”
However, Wood discloses a voice control system including the step of “receiving, from a second device and during a time period …, audio data representing a user utterance” (Wood ¶ 51). A person of ordinary skill in the art prior to the effective filing date would have recognized that when Wood was combined with Kanemoto and Hill, that the time period of Wood would include the time of Kanemoto and Hill. Therefore, the combination of Kanemoto, Hill, and Wood at least teaches and/or suggests the claimed limitation “receiving, from a second device and during a time period including the time, audio data representing a user utterance,” rendering it obvious.
Additionally, Wood discloses “determining, based at least in part on the audio data, intent data indicating an intent to operate a target accessory device,” (Wood ¶¶ 51, 65) by determining the user’s intent to operate display device 104.
Further, Wood discloses “determining … that the first device is operated during the time period” (Wood ¶ 48) by determining whether the user is present during operation of the device. A person of 
Finally, Wood discloses “identifying the first device as the target accessory device based at least in part on determining that the first device is operated during the time period” (Wood ¶ 48) by identifying the display device 104 based on the user’s presence.
Kanemoto, Hill, and Wood are analogous art because they are from the “same field of endeavor,” namely that of application and device selection methods. 
Prior to the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art, having the teachings of Kanemoto, Hill, and Wood before him or her to modify the control selection of Kanemoto and Hill to include the voice based selection of Wood.
The motivation for doing so would have been that providing voice control capabilities provides known advantages, particularly in allowing users with disabilities, such as blindness or deafness, to use software. 

Claims 12 and 20 are rejected under 35 U.S.C. § 103 as being unpatentable over Kanemoto in view of Hill, as applied to claims 5 and 13 above, in further view of Du et al., US Publication 2019/0132205 (hereinafter Du), as cited on the Notice of References Cited dated December 3, 2021,.

Regarding claims 12 and 20, the combination of Kanemoto and Hill discloses the limitations contained in parent claims 5 and 13 for the reasons discussed above. In addition, the combination of Kanemoto and Hill does not appear to explicitly disclose “determining a time of day representative of 
However, Du discloses “determining a time of day representative of when device operation within a space ceases” (Du ¶ 79) by giving an example of determining that connected lights turn off at a specific time each day. Additionally, Du discloses “storing device-group data indicating one or more devices in a device group to be operated upon at the time of day” (Du ¶ 79) by generating event metadata for the group of lights. Further, Du discloses “determining that the device is unassociated with the device group; determining, based at least in part on the probability value, that the device is a candidate for association with the device group” (Du ¶ 47, see also ¶ 58) by using a prediction engine (i.e., based on a probability value) to determine which devices share a set of common factors (i.e., are candidates for association with a device group), which must necessarily have determined that each candidate device was not previously part of the group. Finally, Du discloses “sending recommendation data representing a request to associate the device with the device group” (Du ¶ 121, see also ¶ 89) by performing the grouping (i.e., associating), which would require a request to perform the grouping.
Kanemoto, Hill, and Du are analogous art because they are from the “same field of endeavor,” namely that of device selection methods.  
Prior to the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art, having the teachings of Kanemoto, Hill, and Du before him or her to modify the device selection process of Kanemoto and Hill to include the use of device groups of Du.
The motivation/rationale for doing so would have been that of applying a known technique to a known device. See KSR Int’l Co. v. Teleflex Inc., 550 US 398, 82 USPQ2d 1385, 1396 (U.S. 2007) and MPEP .

Response to Arguments
Applicant’s arguments filed February 22, 2022, with respect to the objections to the title and specification and the rejection of claims 5, 6, 8, 11, 13, 14, 16, 19, and 21-23 under 35 U.S.C. § 101 (Remarks 11) have been fully considered and are persuasive. The objections to the title and specification and the rejection of claims 5, 6, 8, 11, 13, 14, 16, 19, and 21-23 under 35 U.S.C. § 101 have been withdrawn. 

Applicant’s arguments filed February 22, 2022, with respect to the rejections of claims 5-24 under 35 U.S.C. §§ 102 and 103 (Remarks 11-16) have been fully considered and are persuasive. Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground of rejection is made in view of Kanemoto and Hill.

Conclusion
The prior art made of record and not relied upon is considered pertinent to Applicant's disclosure:
Waris et al., US Publication 2011/0239011, System and method for identifying related devices based on user accounts and device states. 
Kendal, US Publication 2015/0244664, System and method for identifying related devices based on user accounts and device states. 

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 C.F.R. § 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 C.F.R. § 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW R DYER whose telephone number is (571)270-3790.  The examiner can normally be reached on Monday-Friday 7:30-3:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kavita Stanley can be reached on 571-272-8352.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available 

/ANDREW R DYER/Primary Examiner, Art Unit 2176